                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA


                                                    )
 MICHAEL S. ZUMMER,                                 )    CIVIL ACTION NO. 17-7563
                                                    )
 Plaintiff,                                         )    SECTION: “J” (2)
                                                    )
 v.                                                 )
                                                    )    JUDGE: BARBIER
 JEFFREY S. SALLET, ET AL.,                         )
                                                    )    MAGISTRATE: CURRAULT
 Defendants.                                        )
                                                    )
                                                    )

                                                ORDER

        Considering the foregoing Ex Parte Motion for Leave to File Reply in Further Support of

Motion to Compel Production of Documents (“Motion for Leave”) filed by Plaintiff Michael S.

Zummer (“Plaintiff”);

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave is GRANTED. The Clerk of

Court is directed to file Plaintiff’s Reply into the record in this matter.

        New Orleans, LA, this 13th         July
                              ___ day of __________________, 2020.



                           _______________________________________
                          JUDGE, EASTERN DISTRICT OF LOUISIANA
